           Case 1:21-cv-01310-NONE-EPG Document 7 Filed 09/01/21 Page 1 of 1



 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6

 7   RENE LUNA, JR.,                                    Case No. 1:21-cv-01310-EPG (PC)
 8                           Plaintiff,                 ORDER DIRECTING THE CLERK’S
                                                        OFFICE TO ADMINISTRATIVELY RE-
 9
                                                        DESIGNATE THIS ACTION AS A 440
10
            v.                                          CIVIL ACTION, ASSIGN A DISTRICT
                                                        JUDGE, AND ISSUE ALL APPLICABLE
11   LOLL, et al.,                                      STANDING ORDERS, SCHEDULING
                                                        ORDERS, AND PROCESS
12                           Defendants.

13

14
            This case was filed on August 30, 2021, by plaintiff Rene Luna, Jr., a prisoner
15
     proceeding pro se. The action was inadvertently designated at opening as a prisoner
16
     conditions-of-confinement case. Although Plaintiff is currently incarcerated in Kings County
17
     Jail, it appears that his allegations concern an excessive force incident that occurred prior to his
18
     incarceration.
19
            Therefore, the Clerk’s Office is HEREBY DIRECTED to:
20
            1.        Re-designate this action as a 440 civil action;
21
            2.        Assign a district judge to this case; and
22
            3.        Issue all applicable standing orders, scheduling orders, and process.
23

24   IT IS SO ORDERED.

25
        Dated:        September 1, 2021                           /s/
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
